        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------x

 LARRY G. PHILPOT,
                                Plaintiff,

                v.                                        Civil Action No. 1:20-cv-4307

 COUNTER PRODUCTIONS, INC.,
 MICHAEL L. JONES a/k/a “MICK
 JONES,” and JOHN OR JAND DOES 1
 THROUGH 5,

                                Defendants.

 ------------------------------x



             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


       Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendants Counter Productions, Inc. (“Counter Productions”), Michael L. Jones

a/k/a “Mick Jones” (“Jones”) and John or Jane Does 1 through 5 (“Does”) (Counter Production

and Does, collectively, “Defendants”) on personal knowledge as to all facts regarding himself and

on information and belief as to all other matters, as follows:

                                                 I.

                                PRELIMINARY STATEMENT

       A professional photographer’s ability to envision, and then immediately capture the entire

scene—including non-visuals such as emotions—is what differentiates their photographs from an

amateur’s photographs. These works extend well beyond the four corners of the photograph to

evoke sentiments within the viewer so that the viewer is forever a part of the moment captured in

time. For concert photographers, the odds are almost always against them—the musicians are



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 1
        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 2 of 20




constantly moving, the lighting is usually dark and typically changing, and it is practically

impossible to secure a good vantage point. But every now and then, a photographer captures a

great shot, the kind of iconic shot that makes the viewer forever a part of that very moment in time.

       Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

rare moments in time. Philpot created photographs of Kelly Hansen and Mick Jones of the band

Foreigner during a concert. These photographs are the type of awe-inspiring works that launch a

successful photography career.

       Defendants copied and posted Philpot’s photographs of Kelly Hansen and Mick Jones onto

Foreigner’s Facebook page, thereby infringing on Philpot’s copyrighted work. Larry Philpot

brings this action to protect not just his rights under copyright law, but also his photography

business.

                                                II.

                                            PARTIES

A. Plaintiff

       1.      Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.

B. Defendants

       2.      Defendant Counter Productions, Inc. is a New York corporation with its principal

place of business in New York and resides in New York County. Counter Productions, Inc. may

be served via its registered agent, C T Corporation System, 155 Federal Street, Suite 700, Boston,

Massachusetts 02110.

       3.      Defendant Michael L. Jones a/k/a “Mick Jones” is a Florida resident with

continuous and systematic contacts with the State of New York. Jones conducts business in the


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 2
        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 3 of 20




State of New York. Jones conducts business under the name “Foreigner,” which he has registered

as a trademark with the United States Patent and Trademark Office. Jones is the President of

Counter Productions.

       4.      Defendants John or Jane Doe 1 through 5 are currently unknown individual,

individuals, entity, or entities who assisted Defendants Counter Productions and Jones in the

publication or display of Larry Philpot’s copyrighted works on the Foreigner Facebook page.

Plaintiff will amend his complaint to include the actual names of John or Janes Does 1 through 5

upon learning of them in discovery.

                                                 III.

                                  JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

       6.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

       7.      This Court has personal jurisdiction over Defendant Counter Productions, Inc.

because it is a New York corporation, conducts business in the State of New York, and resides in

the State of New York.

       8.      This Court has personal jurisdiction over Defendant Michael L. Jones a/k/a “Mick

Jones” because he has continuous and systematic contacts with the State of New York and

conducts business in the State of New York.

       9.      This Court has personal jurisdiction over Defendants John or Jane Does 1 through

5 because they conduct business in the State of New York.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 3
        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 4 of 20




       10.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant Counter Productions, Inc. resides and may be found in this District.

                                                IV.

                                  FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

       11.     To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       12.     Financially, concert photography can be a high-risk business venture. Freelance

concert photographers earn money when they license or sell their work product and from

photography engagements. If the photographs are unusable, which is often the case, or simply

aren’t good, then the photographers do not receive any type of payment and are unable to expand

their portfolio—which is necessary to obtain additional business.

       13.     And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Jeff Tweedy, for example, only needs one picture

of Jeff Tweedy—the best one.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 4
        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 5 of 20




       14.     In such a cutthroat environment, it is essential that concert photographers receive

the compensation to which they are entitled, but also need to advance their business.

B. Larry Philpot: A Professional Concert Photographer

       15.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts and other performances. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.

       16.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       17.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       18.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

press credentials.

       19.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
       Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 6 of 20




       20.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       21.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       22.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

       23.     Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”        Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       24.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

C. Philpot Creates the Kelly Hansen and Mick Jones Photographs

       25.     Philpot created photographs of Kelly Hansen (the “Kelly Hansen Photo”) and Mick

Jones (the “Mick Jones Photo”), both members of the rock band “Foreigner,” during a concert in

Cincinnati, Ohio. A true and correct copy of the Kelly Hansen Photo is attached as Exhibit A. A

true and correct copy of the Mick Jones Photo is attached as Exhibit B.

       26.     The Kelly Hansen and Mick Jones Photos are original works that Philpot registered

with the United States Copyright Office as part of a collection of photographs on July 7, 2014.

The Kelly Hansen and Mick Jones Photos are registered with the United States Copyright Office

under Certificate Number VAu 1-177-960. A copy of this copyright registration certificate is

attached as Exhibit C.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 6
        Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 7 of 20




       27.     As the owner of the copyrights in the Kelly Hansen and Mick Jones Photos, Philpot

has the exclusive rights to (1) reproduce the Kelly Hansen and Mick Jones Photos in copies, (2)

prepare derivative works based on the Kelly Hansen and Mick Jones Photos, (3) distribute copies

of the Kelly Hansen and Mick Jones Photos to the public by sale or other transfer of ownership, or

by rental, lease, or lending, and (4) display the Kelly Hansen and Mick Jones Photos publicly.

D. Defendants Infringe Philpot’s Copyrights in the Kelly Hansen and Mick Jones Photos.

       28.     Under information and belief, Counter Productions markets the rock band

“Foreigner.” Foreigner’s website located at www.foreigneronline.com, which is registered to

Counter Productions.

       29.     Under information and belief, Counter Productions and Jones operate the Facebook

page for the band “Foreigner” located at www.facebook.com/Foreigner (the “Foreigner Facebook

Page”). Both the Foreigner Facebook Page and the Foreigner website, www.foreigneronline.com,

link to each other.

       30.     Defendants infringed Philpot’s copyrights in the Kelly Hansen and Mick Jones

Photos by publishing, copying, and displaying the Kelly Hansen and Mick Jones Photos on the

Foreigner         Facebook         page         on         July          24,       2014          at

https://www.facebook.com/Foreigner/photos/a.10154468473710595.1073741849.197585835594

/10154468506440595/?type=3&theater. A copy of this webpage as it appeared with the Kelly

Hansen and Mick Jones Photos is attached as Exhibit D.

       31.     Philpot discovered these infringements on June 5, 2017.

E. The Damage Done

       32.     Defendants infringed Philpot’s copyrights in the Kelly Hansen and Mick Jones

Photos for a commercial purpose—to promote Counter Productions’ band, Foreigner, on

Facebook. However, Defendants did not pay Philpot for a license to use his copyrighted works.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             PAGE 7
         Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 8 of 20




                                                   V.

                                               CLAIMS

A. Count One: Copyright Infringement

         33.    Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

         34.    Defendants     operated      and   operates   the   Foreigner   Facebook   Page   at

www.facebook.com/Foreigner.

         35.    Defendants published, copied, and displayed the Kelly Hansen and Mick Jones

Photos                                                                                            at

https://www.facebook.com/Foreigner/photos/a.10154468473710595.1073741849.197585835594

/10154468506440595/?type=3&theater.

         36.    Defendants’ acts are and were performed without the permission, license, or

consent of Plaintiff.

         37.    Defendants acted with willful disregard of the laws protecting Plaintiff’s

copyrights.

         38.    Defendants infringed Plaintiff’s copyrights in the Kelly Hansen and Mick Jones

Photos in violation of 17 U.S.C. § 501.

         39.    Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

         40.    Plaintiff is informed and believes and thereon alleges that the Defendants have

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendants of all monies generated from the Kelly Hansen and Mick Jones Photos.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 8
       Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 9 of 20




       41.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendants in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendants willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendants in an amount of $30,000 per work infringed.

       42.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502, as well as seizure of the Kelly Hansen and Mick Jones Photos.

       43.     Plaintiff is entitled to recover from the Defendants his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                               VI.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                               VII.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as follows:

       1. Pursuant to 17 U.S.C. § 502, that Defendants, their agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendants, be permanently enjoined from directly or

indirectly infringing the Plaintiff’s copyrights in any manner, including generally, but not limited

to reproducing, distributing, displaying, performing or making derivatives of the Kelly Hansen and

Mick Jones Photos;

       2. Pursuant to 17 U.S.C. § 504, that Defendants be required to pay actual damages and

disgorgement of all profits derived by Defendants from their acts of copyright infringement;


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 9
       Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 10 of 20




       3. That Defendants be required to perform a complete and full accounting of all profits

generated by Defendants from the Kelly Hansen and Mick Jones Photos;

       4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendants be required to

pay statutory damages up to $150,000 for each work infringed for their acts of copyright

infringement, and in the event the factfinder determines that Defendants’ infringement was not

willful, that Defendants be required to pay statutory damages up to $30,000 for each work

infringed for their acts of copyright infringement;

       5. Pursuant to 17 U.S.C. § 505, Defendants be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

       6. Plaintiff be granted all other and further relief to which he is entitled.

       Dated: June 5, 2020

                                                              Respectfully submitted,

                                                              HUTCHERSON LAW PLLC

                                                              /s/ Kenton J. Hutcherson
                                                              Kenton J. Hutcherson, Esq.
                                                              Pro Hac Vice Pending
                                                              Texas State Bar No. 24050798
                                                              Hutcherson Law PLLC
                                                              3400 Oak Grove Avenue, Suite 350
                                                              Dallas, Texas 75204
                                                              Tel: (214) 443-4200
                                                              Fax: (214) 443-4210
                                                              Email: kjh@hutchersonlaw.com

                                                              ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                          PAGE 10
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 11 of 20




              EXHIBIT A
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 12 of 20
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 13 of 20




               EXHIBIT B
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 14 of 20
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 15 of 20




              EXHIBIT C
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 16 of 20
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 17 of 20
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 18 of 20




              EXHIBIT D
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 19 of 20
Case 1:20-cv-04307-LTS-SN Document 1 Filed 06/05/20 Page 20 of 20
